DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 06/15/2021. In virtue of this amendments:
Claims 2-34 are canceled; and thus
Claim 1 is pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/673,892, now patent 10,912,172 which is a continuation of applciation16/049,781 now patent 10,470,269 filed on 07/30/2018, which also claims benefit of provisional application 62/616,414 filed on 01/11/2018, and is a continuation-in-part of application PCT/US16/15402, PCT/US16/15385 and PCT/US16/15318 all of which are filed on 01/28/201, and is a continuation-in-part of application PCT/US18/20787 filed on 03/02/2018, which claims benefit of provisional application 62/616,401 filed on 01/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 has been considered by the examiner. 
Specification
The abstract of the disclosure is objected to because the abstract has not been presented with the proper language, specifically the abstract uses a phrase which is implied for example, the present disclosure provides…
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,721,802 because the prior patent anticipates all the claimed subject matter of the instant application. 
Instant Application
U.S. Patent No. 10,721,802
Claim. 1. A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
     one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated light having color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.
1. (Currently Amended) A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums can comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit can be configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K 
wherein the spectral power distribution for the red channel is between 0.0% to 14.8% for wavelengths between 380 nm to 420 nm, between 2.1% to 15% for wavelengths between 421 nm to 460 nm, between 2.0% to 6.7% for wavelengths between 461 nm to 500 nm, between 1.4% to 12.2% for wavelengths between 501 mn to 540 nm, between 8.7% to 20.5% for wavelengths between 541 nm to 580 nm, between 48.5% and 102.8% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm, between 0.5% to 29.5% for wavelengths between 701 nm to 740 nm, and between 0.3% to 9.0% for wavelengths between 741 nm to 780 nm.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,492,264 because the prior patent anticipates all the claimed subject matter of the instant application. 
Instant Application
U.S. Patent No. 10,492,264
Claim. 1. A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
     one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated light having color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.
1. (Currently Amended) A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums can comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit can be configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K 
wherein the control circuit is further configured to generate the fourth unsaturated light corresponding to a plurality of points along a predefined path with the light generated at each point having light with Rf greater than or equal to about 85, Rg greater than or equal to about 90 and less than or equal to about 110, or both; wherein the control circuit is further configured to generate the fourth unsaturated light corresponding to a plurality of points along a predefined path with the light generated at each point having light with Ra greater than or equal to about 92 along points with correlated color temperature between about 1800K and 10000K, R9 greater than or equal to 80 along points with correlated color temperature between about 2100K and about 10000K, or both; wherein the control circuit is further configured to generate the fourth unsaturated light corresponding to a plurality of points along a predefined path with the light generated at each point having EML greater than or equal to about 0.5 along points with correlated color temperature above about 2400K, EML greater than or equal to about 1.0 along points with correlated color temperature above about 5500K, or both; wherein the control circuit is further configured to generate the fourth unsaturated light corresponding to a plurality of points along a predefined path with the light generated at each point having light with R13 greater than or equal to about 92, R15 greater than or equal to about 88, or both; wherein the blue color region comprises a region on the 1931 CIE Chromaticity Diagram defined by a line connecting the ccx, ccy color coordinates of the infinity point of the Planckian locus (0.242, 0.24) and (0.12, 0.068), the Planckian locus from 4000K and infinite CCT, the constant CCT line of 4000K, the line of purples, and the spectral locus; wherein the red color region comprises a region on the 1931 CIE Chromaticity Diagram defined by the spectral locus between the constant CCT line of 1600K and the line of purples, the line of purples, a line connecting the ccx, ccy color coordinates (0.61, 0.21) and (0.47, 0.28), and the constant CCT line of 1600K; wherein the green color region comprises a region on the 1931 CIE Chromaticity Diagram defined by the constant CCT line of 6700K, the Planckian locus, and the spectral locus; wherein the green color region comprises a region on the 1931 CIE Chromaticity Diagram defined by a 60-step MacAdam ellipse centered approximately 65 points above the Planckian locus at 4500K, the Planckian locus, and the constant CCT line of 6700K; wherein the spectral power distribution for the red channel is between 0.0% to 14.8% for wavelengths between 380 nm to 420 nm, between 2.1% to 15% for wavelengths between 421 nm to 460 nm, between 2.0% to 6.7% for wavelengths between 461 nm to 500 nm, between 1.4% to 12.2% for wavelengths between 501 nm to 540 nm, between 8.7% to 20.5% for wavelengths between 541 nm to 580 nm, between 48.5% and 102.8% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm, between 0.5% to 29.5% for wavelengths between 701 nm to 740 nm, and between 0.3% to 9.0% for wavelengths between 741 nm to 780 nm; wherein the spectral power distribution for the blue channel is between 0.3% to 8.1% for wavelengths between 380 nm to 420 nm, 100% for wavelengths between 421 nm to 460 nm, between 20.9% and 196.1% for wavelengths between 461 nm to 500 nm, between 15.2% to 35.6% for wavelengths between 501 nm to 540 nm, between 25.3% to 40.5% for wavelengths between 541 nm to 580 nm, between 26.3% and 70.0% for wavelengths between 581 nm to 620 nm, between 15.4% to 80.2% for wavelengths between 621 nm to 660 nm, between 5.9% to 20.4% for wavelengths between 661 nm to 700 nm, between 2.3% to 7.8% for wavelengths between 701 nm to 740 nm, and between 1.0% to 2.3% for wavelengths between 741 nm to 780 nm; wherein the spectral power distribution for the green channel is between 0.2% to 130.6% for wavelengths between 380 nm to 420 nm, 100% for wavelengths between 421 nm to 460 nm, between 112.7% and 534.7% for wavelengths between 461 nm to 500 nm, between 306.2% to 6748.6% for wavelengths between 501 nm to 540 nm, between 395.1% to 10704.1% for wavelengths between 541 nm to 580 nm, between 318.2% and 13855.8% for wavelengths between 581 nm to 620 nm, between 245% to 15041.2% for wavelengths between 621 nm to 660 nm, between 138.8% to 9802.9% for wavelengths between 661 nm to 700 nm, between 52.6% to 3778.6% for wavelengths between 701 nm to 740 nm, and between 15.9% to 1127.3% for wavelengths between 741 nm to 780 nm; wherein the device further comprises a fourth LED string comprising one or more LEDs; wherein the LEDs of the fourth LED string comprise a type of LED selected from 380-420 nm violet saturated LEDs, 200-280 nm UVC saturated LEDs, 850-940 nm near-IR saturated LEDs, 580-620 nm amber-orange/red saturated LEDs, and 460-490 nm long-blue saturated LEDs; and, wherein the control circuit is further configured to adjust a sixth color point of a sixth unsaturated light that results from a combination of the first, second, and third unsaturated light and a fifth saturated light generated by the fourth LED string, with the sixth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,912,172 because the prior patent anticipates all the claimed subject matter of the instant application. 
Instant Application
U.S. Patent No. 10,912,172
Claim. 1. A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
     one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated light having color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.
1. (Currently Amended) A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums can comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit can be configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K 
wherein the spectral power distribution for the red channel is between 0.0% to 14.8% for wavelengths between 380 nm to 420 nm, between 2.1% to 15% for wavelengths between 421 nm to 460 nm, between 2.0% to 6.7% for wavelengths between 461 nm to 500 nm, between 1.4% to 12.2% for wavelengths between 501 nm to 540 nm, between 8.7% to 20.5% for wavelengths between 541 nm to 580 nm, between 48.5% and 102.8% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm, between 0.5% to 29.5% for wavelengths between 701 nm to 740 nm, and between 0.3% to 9.0% for wavelengths between 741 nm to 780 nm.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,470,269  because the prior patent anticipates all the claimed subject matter of the instant application. 
Instant Application
U.S. Patent No. 10,470,269  
Claim. 1. A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
     one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated light having color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.
1. (Currently Amended) A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums can comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit can be configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K 
wherein the spectral power distribution for the red channel is between 0.0% to 14.8% for wavelengths between 380 nm to 420 nm, between 2.1% to 15% for wavelengths between 421 nm to 460 nm, between 2.0% to 6.7% for wavelengths between 461 nm to 500 nm, between 1.4% to 12.2% for wavelengths between 501 nm to 540 nm, between 8.7% to 20.5% for wavelengths between 541 nm to 580 nm, between 48.5% and 102.8% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm, between 0.5% to 29.5% for wavelengths between 701 nm to 740 nm, and between 0.3% to 9.0% for wavelengths between 741 nm to 780 nm.


Claim 1 is rejected rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,716,182  in view of US2013/0002157A1 hereinafter “Van’157”.
Instant Application
U.S. Patent No. 10,716,182  
Claim. 1. A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
     one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated light having color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.
Claim 1. A method of generating white light, the method comprising: passing light produced by each of a first, second, and third LED strings through one of a plurality of respective luminophoric mediums to produce a first unsaturated light, a second unsaturated light, and a third unsaturated light, respectively; combining the first unsaturated light, the second unsaturated light, and the third unsaturated light together into a fourth unsaturated light; producing the fourth unsaturated light output which corresponds to at least one of a plurality of points along a predefined path near a black body locus in the 1931 CIE Chromaticity Diagram within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between about 1800K and about 3200K; and, wherein the second unsaturated light has spectral power distribution including at least spectral power intensities of 1.4% and 12.2% for wavelengths between 501-540 nm, between 8.7% and 24.7% for wavelengths between 541-580 nm, between 48.5% and 102.8% for wavelengths between 581-620 nm, between 1.8% and 74.3% for wavelengths between 661-700 nm, between 0.5% and 29.5% for wavelengths between 701-740 nm, and between 0.3% and 9% for wavelengths between 741-780 nm, relative to a normalized range for wavelengths between 621-660 nm with a value of 100.0%.


Claim 1 of Patent 10,716,182  claims all the claim limitation with the exception of the color of the first, second and third LED light source. 
	It would have been obvious to one ordinarily skilled in the art to modify the claimed invention claimed in claim 1 of Patent 10,716,182 to match the requirement of the instant application.  
One of ordinary skill in the art would’ve been motivated because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and that by selecting the proper wavelength for the light emitting device, any color may be produced as disclosed by Van’157 (¶67. It will be appreciated in light of the discussion above that if a semiconductor light emitting device that includes independently controllable light sources that emit light at three different color points, then it may be theoretically possible to tune the device to any color point that falls within the triangle defined by the color points of the three light sources.  Moreover, by selecting light sources having color points that fall on either side of the black-body locus, it may become possible to tune the device to a wide variety of color points along the black-body locus.)

Claim 1 is rejected on the ground of provisional-nonstatutory double patenting as being unpatentable over claims 2 of Application 16/927,531  in view of US2013/0002157A1 hereinafter “Van’157”.
Instant Application
US Application 16/927,531   
Claim. 1. A semiconductor light emitting device comprising: 
     first, second, and third LED strings, with each LED string comprising 
     one or more LEDs having an associated luminophoric medium; wherein 
     the first, second, and third LED strings together with their associated luminophoric mediums comprise red, blue, and green channels respectively, 
     producing first, second, and third unsaturated light having color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; 
     a control circuit configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second, and third unsaturated light, with the fourth color point falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.
Claim 2. A  light system for emitting tunable emitted light, said system comprising: a first channel configured to emit white light; a second channel configured to emit red light; and a third channel configured to emit yellow/green light; wherein the first, second, and third channels are configured to operate independently such that the power of the white light, red light and cyan light in the emitted light of the system is variable, thereby allowing the color of the emitted light to be tuned; wherein the emitted light has a CCT which is variable between about 3200K and 1800K and wherein the emitted light maintains a substantially constant intensity when the CCT is varied between about 3200K and 1800K.


Claim 21 of US Application 16/927,531 claims all the claim limitation with the exception of the color of the first, second and third LED light source and the overall combined light color.  
	It would have been obvious to one ordinarily skilled in the art to modify the claimed invention claimed in claim 1 of Patent 10,716,182 to match the requirement of the instant application.  
One of ordinary skill in the art would’ve been motivated because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and that by selecting the proper wavelength for the light emitting device, any color may be produced as disclosed by Van’157 (¶67. It will be appreciated in light of the discussion above that if a semiconductor light emitting device that includes independently controllable light sources that emit light at three different color points, then it may be theoretically possible to tune the device to any color point that falls within the triangle defined by the color points of the three light sources.  Moreover, by selecting light sources having color points that fall on either side of the black-body locus, it may become possible to tune the device to a wide variety of color points along the black-body locus.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0223657A1 hereinafter “Van”. 
Regarding claim 1, Van discloses a semiconductor light emitting device (¶52L1-2: the packaged semiconductor light emitting device) comprising: 
first (¶52L2-3: a first string of light emitting device [11]), second (¶52L3: a second string of light emitting device [12])and third LED strings (¶52L3-4: a third string of light emitting device [13]), with each LED string comprising one or more LED having an associated luminophoric medium; wherein 
the first, second and third LED strings together with their associated luminophoric medium comprises red (¶73L14: a string of red), blue (¶73L7-9: a first string of LEDs could have recipient luminophoric mediums that emit light in a blue color range) and green (¶73L9-11: a second string LEDs could have recipient luminophoric mediums that emit light a green color range) channel respectively, producing first, second, and third unsaturated light having color points within red, blue and green regions on the 1931 CIE Chromaticity diagram, respectively; 
a control circuit (¶105L1-15: the control system may be programmed to adjust the drive currents that are provided to the respective first, second and third strings of LEDs in a manner that tends to maintain the color of the light emitted by the device) configured to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second and third unsaturated light (¶53L9-11: the drive current levels may be selected so that the device will emit combined radiation that has a color point at or near a desired color point), with the fourth color point falls within a 7-step MacAdam ellipse around any point (as shown in Fig.4) on the black body locus having a correlated color temperature between 1800K and 10000K. (¶61L1-4: the device may be designed, to have a color point that falls on the point on the black-body locus that corresponds to a color temperature of 3200K)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 8, 2022